                        Case 18-19175-RAM        Doc 73    Filed 04/03/20     Page 1 of 7
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division
                                           www.flsb.uscourts.gov

        In re:                                            Case No. 18-19175-BKC-RAM

        CABRERA INVESTMENTS, LLC,                         Chapter 11

              Debtor.
        _______________________________/

                  CERTIFICATE OF PROPONENT OF PLAN ON ACCEPTANCE OF PLAN,
                     REPORT ON AMOUNT TO BE DEPOSITED, CERTIFICATE OF
                           AMOUNT DEPOSITED AND PAYMENT OF FEES

                 The undersigned attorney for the Debtor certifies the following:
                 1.     I have examined the Court file in this proceeding, particularly as to claims,
        schedules and ballots filed.
                 2.     According to CM/ECF, as of April 3, 2020, a total of 1 ballot relating to the
        Debtor’s First Amended Plan of Reorganization (the “Plan”) [ECF No. 58] was filed on or before
        the deadline date of April 2, 2020, set by court order dated February 25, 2020 [ECF No. 61].
        Exhibit A is a summary of ballots submitted by class. Exhibit B is a list of all ballots filed.
        Classes 5 and 7 are unimpaired and a ballot was not required.
                 3.     Exhibit C lists each creditor to be paid pursuant to the Plan. Exhibit D lists
        disputed, contingent or unliquidated claims included in Exhibit C. A summary of the amount of
        money to be deposited for confirmation pursuant to the Plan is described below. The total
        amount needed for confirmation is $32,960.32, which includes any and all administrative
        expenses, as set forth in the Debtor’s Notice of Filing Final Fee Applications of Estate
        Professionals and of Hearing(s) on Same [ECF No. 72].
                 4.     The Debtor’s co-counsel, Rodriguez Law, P.L., is holding a retainer in the amount
        of $35,000.00, which is sufficient to pay the amounts referenced above.
                 5.     Any and all other payments to be made under the Plan begin on the first day of
        the month following the Effective Date of the Plan, which is anticipated to be June 1, 2020.
                 6.     Upon information and belief, all fees required by 28 U.S.C. §1930 have been
        paid or will be paid by the Effective Date of the Plan.




LF-34 (rev. 12/01/09)
                        Case 18-19175-RAM   Doc 73   Filed 04/03/20   Page 2 of 7
                 Dated: April 3, 2020                LEIDERMAN SHELOMITH ALEXANDER
                                                     + SOMODEVILLA, PLLC
                                                     Attorneys for the Debtor
                                                     2699 Stirling Road, Suite C401
                                                     Ft. Lauderdale, Florida 33312
                                                     Telephone: (954) 920-5355
                                                     Facsimile: (954) 920-5371

                                                     By:__________/s/_____________
                                                           ZACH B. SHELOMITH
                                                           Florida Bar No. 0122548
                                                           zbs@lsaslaw.com




LF-34 (rev. 12/01/09)
                            Case 18-19175-RAM                  Doc 73        Filed 04/03/20          Page 3 of 7
EXHIBIT A - SUMMARY OF BALLOTS *

CLASS: 1 1

           Total Acceptances in Dollar Amount: $0.00                                    % of total = 0%
           Total Rejections in Dollar Amount: $0.00                                     % of total = 0%
           Total # of Acceptances Filed: 0                                              % of total = 0%
           Total # of Rejections Filed: 0                                               % of total = 0%

CLASS: 2

           Total Acceptances in Dollar Amount: $0.00                                    % of total = 0%
           Total Rejections in Dollar Amount: $0.00                                     % of total = 0%
           Total # of Acceptances Filed: 0                                              % of total = 0%
           Total # of Rejections Filed: 0                                               % of total = 0%


CLASS: 3 2

           Total Acceptances in Dollar Amount: $0.00                                    % of total = 0%
           Total Rejections in Dollar Amount: $0.00                                     % of total = 0%
           Total # of Acceptances Filed: 0                                              % of total = 0%
           Total # of Rejections Filed: 0                                               % of total = 0%


CLASS: 4

           Total Acceptances in Dollar Amount: $323,101.93                              % of total = 100%
           Total Rejections in Dollar Amount: $0.00                                     % of total = 0%
           Total # of Acceptances Filed: 1                                              % of total = 100%
           Total # of Rejections Filed: 0                                               % of total = 0%


CLASS: 6

           Total Acceptances in Dollar Amount: $323,101.93                              % of total = 100%
           Total Rejections in Dollar Amount: $0.00                                     % of total = 0%
           Total # of Acceptances Filed: 1                                              % of total = 100%
           Total # of Rejections Filed: 0                                               % of total = 0%

Notes:

* Classes 5 and 7 are unimpaired and a ballot was not required.


          1
            As to any class(es) of creditor(s) that did not vote to accept or reject the Plan, it is the Debtor’s position that the failure to file
a ballot accepting or rejecting the Plan should be deemed as an acceptance of the Plan, for purposes of 11 U.S.C. § 1129(a)(8). See
In re Campbell, 89 B.R. 187 (Bankr. N.D. Fla. 1988) (holding that impaired classes that failed to vote and did not object to
confirmation of the plan are deemed to have accepted the plan for purposes of 11 U.S.C. § 1129(a)(8)); see also In re Ruti-
Sweetwater, Inc., 836 F. 2d 1263 (10th Cir. 1988) (holding that non-voting, non-objecting creditor was deemed to have accepted plan
of reorganization, so as to enable Court to confirm plan without showing that plan did not discriminate unfairly or that plan was fair
and equitable).
           2
             On April 1, 2020, Readycap Lending, LLC, the sole claimant in Class 3, filed a Status Report, indicating that it anticipates
that it will vote to accept the Plan and that due to COVID-19 pandemic and related work closures, it does not yet have the corporate
approval it requires to approve its vote and submit its ballot.

LF-34 (rev. 12/01/09)
                                  Case 18-19175-RAM         Doc 73        Filed 04/03/20    Page 4 of 7

        EXHIBIT B - LIST OF ALL BALLOTS FILED



        BALLOT #        CLASS       NAME OF                 AMOUNT             DATE        ACCEPTS   REJECTS   SHOULD
                                    CREDITOR                SCHEDULED          BALLOT                          BE
                                                            OR CLAIMED         FILED                           ALLOWED
                                                                               WITH                            TO VOTE
                                                                               COURT                           IF NOT,
                                                                                                               WHY?
        1               4 and 6     Bank of America, N.A.   $323,101.93        3/20/2020   X                   Yes




                        Total # of Acceptances Filed = 1                          100% of total

                        Total # of Rejections Filed = 0                           0% of total




LF-34 (rev. 12/01/09)
                            Case 18-19175-RAM        Doc 73    Filed 04/03/20   Page 5 of 7

        EXHIBIT C - LIST OF CREDITORS TO BE PAID PURSUANT TO THE PLAN (see list on following page)

        The following is a list of creditors as provided for by the Plan under consideration. These creditors are
        indicated by class and amount as scheduled or claimed. The dividend to be paid pursuant to the Plan is
        indicated. (Indicate claim number as reflected in the claims register). Total each individual class.




LF-34 (rev. 12/01/09)
                                                           Case 18-19175-RAM                 Doc 73           Filed 04/03/20            Page 6 of 7


Cabrera Investments, LLC ‐ List of General Unsecured Creditors to be Paid Pursuant to Plan

Unsecured Claims:

 Class   Claim #                       Name of Creditor                          Amount of         Proposed         Quarterly      Comments
                                                                                   Claim          Distribution      Payments
  6          3     Readycap Lending, LLC                                          $236,003.06       $23,600.31        $1,180.02 (Partially Secured; total amount of claim: $547,503.06)
  6          1     Bank of America, N.A.                                          $323,101.93       $32,310.19        $1,615.51 (Wholly Unsecured Claim)
         Total Unsecured Claims                                                   $559,104.99       $55,910.50        $2,795.53
         Distribution Percentage                                                         10%

Secured Claims:

 Class   Claim #                       Name of Creditor                          Amount of          Proposed
                                                                                   Claim           Disposition

  3         3      Readycap Lending, LLC                                           $311,500.00   Secured creditor treated in Class 3
  2         2      Miami‐Dade County Tax Collector                                   $6,515.40   Secured creditor treated in Class 2 (2018 and 2019 Real Estate Taxes)
  4         1      Bank of America, N.A.                                           $323,101.93   Secured creditor treated in Class 4
  5        SCH     The Colonnade at Miami Lakes Condominium Assn, Inc.                   $0.00   Secured creditor treated in Class 5
                              Case 18-19175-RAM          Doc 73     Filed 04/03/20      Page 7 of 7
        EXHIBIT D - LIST OF DISPUTED, CONTINGENT OR UNLIQUIDATED CLAIMS

        The following is a list of disputed, contingent or unliquidated claims which are also included in Exhibit C: None.

        Note: If a claim was filed and is still in dispute, indicate claim number as is reflected in the claims register and
        give status of dispute (e.g. objection pending, etc.). Until there is an order on an objection, you must have
        enough money in the trust account to cover these creditors. If a person was listed in the schedules as
        disputed and they did not file a claim by the deadline date to file claims, you need not list them below or have
        money in your trust account to cover them. They are automatically taken off the case as creditors.

        Note: Any disputed, contingent or unliquidated scheduled creditors (or scheduled creditors with a
        claim of “$0.00” or “unknown”) that did not file a claim by the deadline date to file claims were not
        listed in Exhibit C and were taken off the case as creditors, as stated above, and pursuant to Fed. R.
        Bankr. P. 3003(c)(2).




LF-34 (rev. 12/01/09)
